Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000706
                                                       23-MAY-2012
                                                       09:46 AM



                       NO. SCWC-11-0000706

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     EMERSON M.F. JOU, M.D., Petitioner/Plaintiff-Appellant,

                               vs.

      K. KENNETH SIU, an Individual, also known as KING-SAU
           KENNETH SIU, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA No. CAAP-11-0000706; CIVIL NO. 09-1-2758)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ. and
    Circuit Judge Ahn, in place of Recktenwald, C.J., recused
      and Circuit Judge Alm, in place of Duffy, J., recused)

          Petitioner/Plaintiff-Appellant Emerson M.F. Jou’s

application for writ of certiorari, filed on April 11, 2012, is

hereby rejected.

          DATED: Honolulu, Hawai#i, May 23, 2012.

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Karen S.S. Ahn

                              /s/ Steven S. Alm